Citation Nr: 1040670	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a 
respiratory disorder as a result of exposure to asbestos or 
herbicides (Agent Orange).

2.  Entitlement to service connection for a respiratory disorder 
as a result of exposure to asbestos or herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1969 to April 
1973.     

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2009, after certification of his appeal, the Veteran 
submitted additional evidence in the form of private treatment 
records.  The submission of such evidence was accompanied by a 
waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2010).

The issue of service connection for a respiratory disorder as a 
result of exposure to asbestos or herbicides (Agent Orange) is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO found that no new 
and material evidence had been received to reopen a previously 
denied claim for service connection for chronic obstructive 
pulmonary disease (COPD), claimed as respiratory problems and 
lung disease as due to exposure to Agent Orange and asbestos.  
The Veteran was notified of the decision and of his appellate 
rights, but he did not initiate an appeal.

2.  The additional evidence received since the December 2004 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The December 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  New and material evidence has been received since the 
December 2004 decision to reopen the previously denied claim for 
service connection for a respiratory disorder as a result of 
exposure to asbestos or herbicides (Agent Orange).  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in June 2006.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the 
case here with respect to the issue on appeal, the June 2006 VCAA 
notice letter is compliant with the decision by the U. S. Court 
of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), as it sufficiently explained the bases of 
the prior denials (i.e., the deficiencies in the evidence when 
the claim was previously considered).  

Additionally, the June 2006 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the June 2006 VCAA notice letter 
prior to the October 2006 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), private treatment records as identified and 
authorized by the Veteran, and VA treatment records.  
Additionally, the RO had previously provided the Veteran with a 
VA examination in connection with his claim on appeal.  Further, 
he and his representative have submitted several statements in 
support of his claim.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Analysis

The RO previously found that no new and material evidence had 
been received to reopen a previously denied claim for service 
connection for chronic obstructive pulmonary disease, claimed as 
respiratory problems and lung disease as due to exposure to Agent 
Orange and asbestos, in a December 2004 rating decision because 
no new and material evidence had been submitted showing that any 
respiratory disorder was related to the Veteran's military 
service or any exposure to asbestos.  The RO notified the Veteran 
of that decision, but he did not initiate an appeal.  Therefore, 
that decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied by 
the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this claim 
before proceeding to readjudicate the underlying merits of this 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  

The Veteran filed a claim to reopen a previously denied claim for 
service connection for a respiratory disorder in May 2006.  
Because the Veteran's claim to reopen service connection was 
filed after 2001, the amended regulations are applicable.  See 66 
Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

Upon reviewing the evidence received since the December 2004 
rating decision, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, private treatment 
records and letters from D. W. Kane, M.D., dated in May 2006, 
June 2006, August 2006, December 2006, and throughout 2007 
provided a diagnosis of interstitial changes and fibrosis and a 
medical nexus opinion regarding the relationship between the 
Veteran's fibrosis disorder and his military service, 
particularly his exposure to asbestos during service.  
  
Thus, presuming the credibility of this evidence, these records 
present evidence that the Veteran has a current respiratory 
disorder that may be related to service.  This evidence is new, 
not cumulative, and relates directly to an unestablished fact 
necessary to substantiate the Veteran's claim.  Thus, as new and 
material evidence has been received, the Veteran's claim for 
service connection for a respiratory disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the previously 
denied claim for service connection for a respiratory disorder as 
a result of exposure to asbestos or herbicides (Agent Orange), is 
reopened. 


REMAND

Before addressing the merits of the issue regarding service 
connection that is currently on appeal, the Board finds that 
additional development of the evidence is required.

The Board initially notes that the Veteran's SPRs support that he 
served onboard the USS Bon Homme Richard off the coast of the 
Republic of Vietnam during service.  His SPRs indicate that he 
worked as an electronic technician during service, a military 
occupational specialty (MOS) that the RO noted has a high 
probability of exposure to asbestos in its October 2006 rating 
decision.  Thus, the Board presumes that exposure to asbestos 
during service has been conceded.  

In this case, the Board finds that a remand is necessary to 
obtain additional post-service treatment records.  The Veteran 
has identified additional post-service treatment records that 
have not been associated with the claims file.  Specifically, in 
a statement dated in October 2006, the Veteran indicated that he 
received treatment in the 1990s for his respiratory problems.  He 
also indicated that he was provided an Agent Orange screening 
examination by VA that has not been associated with the claims 
file.  In this regard, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because any 
record of treatment for his respiratory problems may be relevant 
to the Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them would 
be futile.  The Veteran also has to be apprised of this.

Additionally, another VA examination is necessary to determine 
the current nature and etiology of the Veteran's alleged 
pulmonary fibrosis.  In this regard, although the Veteran was 
provided a VA examination in September 2006, the Board finds the 
September 2006 VA examination to be inadequate.  Initially, the 
Board notes that the September 2006 VA examiner was not provided 
any of the Veteran's military or medical records to review for 
the examination.  As such, the Board finds that a review of the 
Veteran's military and medical records by an examiner is crucial 
to providing an accurate and complete nexus opinion regarding the 
Veteran's respiratory disorder(s) and any exposure to asbestos 
and/or Agent Orange during service.  Additionally, the September 
2006 VA examiner failed to provide the Veteran with all 
diagnostic testing necessary.  While he provided the Veteran with 
an X-ray of his chest, which failed to find asbestosis, he did 
not provide a computed tomography (CT) scan, which the Veteran's 
private treating physician used to diagnose the Veteran's 
interstitial changes in the lungs and fibrosis.  Finally, while 
the September 2006 VA examiner indicated no finding of asbestos, 
he also failed to discuss and reconcile in his conclusion the 
private treatment records from D. W. Kane, M.D., dated in 2006 
and 2007, that, in fact, document findings of pulmonary 
interstitial changes and fibrosis by CT scan that the private 
physician indicated is likely due to exposure to asbestos.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Moreover, once VA undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether 
he had any relevant treatment at a VA medical 
center (VAMC) or with a private physician 
since his discharge from the military in 1973 
through the 1990s.  If so, obtain all 
pertinent records of any medical treatment 
for the Veteran's respiratory disorder(s) 
from the appropriate VAMC dated from 1973 
through the 1990s, and any existing Agent 
Orange screening examination reports.  If any 
private treatment records exist, the RO also 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to submit 
such records.  All attempts to secure these 
records, and any response received, must be 
documented in the claims file.  If no records 
are available, a response to that effect is 
required and should be documented in the 
file.

2.  Arrange for the Veteran to be examined by 
an appropriate physician to determine the 
etiology of any current respiratory disorder, 
including any interstitial changes, pulmonary 
fibrosis, and/or asbestosis.  The claims 
folder and a copy of this remand must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.

All indicated tests and studies (including CT 
scan and X-rays) should be accomplished (with 
all results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The examiner should 
express an opinion regarding the likely 
etiology of any respiratory disorder found, 
including any interstitial changes, fibrosis, 
and/or asbestosis, and whether any such 
respiratory disorder is at least as likely as 
not related to in-service exposure to 
asbestos or is otherwise related to service, 
including exposure to herbicides (Agent 
Orange).  The examiner must explain the 
rationale for all opinions given.

In addition, any possible post-service 
exposure to asbestos also should be clearly 
discussed and a rationale should be provided 
as to whether the Veteran's asbestosis is the 
result of any post-service exposure. 

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

3.  Readjudicate the claim of service 
connection for a respiratory disorder as a 
result of exposure to asbestos or herbicides 
(Agent Orange) in light of the VA examination 
provided and any additional medical evidence 
received since the issuance of the 
supplemental statement of the case (SSOC) in 
May 2008.  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


